DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 and 17 in the reply filed on 7/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 2015/0371931) (“Nishida”).

With regard to claim 2, figure 7(b) of Nishida discloses that the adhesive sheet 8 has a third surface (bottom of adhesive resin 8 in void 27) facing the second surface (horizontal surface of frame 7 under void 27 in fig. 7(b)) of the support portion 7, the adhesive sheet 8 having a fourth surface (top of adhesive resin 8 in void 27) on a side opposite to the third surface (bottom of adhesive resin 8 in void 27); and the external 
	With regard to claim 3, figure 7(b) of Nishida discloses that the adhesive sheet 8 is made of a resin material (“adhesive resin 8”, par [0061]) including an epoxy resin.
	With regard to claim 4, figure 7(b) of Nishida discloses that the adhesive sheet 8 has a recessed portion (portion of adhesive resin 8 along rear surface 15b and end surface 15f) on the fourth surface (top of adhesive resin 8 in void 27), the recessed portion (portion of adhesive resin 8 along rear surface 15b and end surface 15f) having a shape corresponding to a shape of the external terminal 15; and the external terminal 15 is disposed to be fitted into the recessed portion (portion of adhesive resin 8 along rear surface 15b and end surface 15f).
With regard to claim 5, figures 7(b) of Nishida discloses that the adhesive sheet 8 is projected into the first opening (opening in frame 7 with edges comprised of vertical portion of second step portion 9) from an entire periphery of the first opening (opening in frame 7 with edges comprised of vertical portion of second step portion 9) in plan view, and an entire periphery of the second opening (opening in frame 7 with edges comprised of vertical surface of frame 7 aligned with end surface 15f in fig. 7(b)) is located on an inner side of the first opening (opening in frame 7 with edges comprised of vertical portion of second step portion 9).
With regard to claim 6, figure 7(b) of Nishida discloses a center of the first opening (opening in frame 7 with edges comprised of vertical portion of second step portion 9) and a center of the second opening (opening in frame 7 with edges 
With regard to claim 7, figure 7(b) of Nishida discloses that the insulating circuit substrate 12 has a mounting surface 12b on which the semiconductor element 11 is mounted, the insulating circuit substrate 12 adhered closely to the adhesive sheet 8 at an outer peripheral portion of the mounting surface 12b, the semiconductor element disposed in the second opening (opening in frame 7 with edges comprised of vertical surface of frame 7 aligned with end surface 15f in fig. 7(b)).
With regard to claim 8, figures 3(a) and 7(b) of Nishida discloses that the support portion 7 has a rectangular external shape; and the base 7 has a first side wall portion (left side of frame 7 in fig. 3(a)) and a second side wall portion (right side of frame 7 in fig. 3(a)), the first side wall portion (left side of frame 7 in fig. 3(a)) and the second side wall portion (right side of frame 7 in fig. 3(a)) respectively rising from two facing sides of the support portion 7.
With regard to claim 9, figures 3(a), 3(c), and 7(b) of Nishida discloses further comprising a first fixing plate (top side of frame 7 above terminal 15 in fig. 3(a)) and a second fixing plate (bottom side of frame 7 above terminal 15 in fig. 3(a)), the first fixing plate (left side of frame 7 above terminal 15 in fig. 3(a)) fixed to the first side wall portion (left side of frame 7 in fig. 3(a)) and the second side wall portion (right side of frame 7 in fig. 3(a)), the second fixing plate (top side of frame 7 above terminal 15 in fig. 3(a)) fixed to the first side wall portion (left side of frame 7 in fig. 3(a)) and the second side wall portion (right side of frame 7 in fig. 3(a)), wherein a frame body 7 is formed by the first side wall portion (left side of frame 7 in fig. 3(a)), the second side wall portion (right side 
With regard to claim 17, figure 7(b) of Nishida discloses that the adhesive sheet 8 is made of a resin material including an epoxy resin (“adhesive resin 8 may be, for example, any one of an epoxy-based resin”, par [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             8/27/2021